16-819-cr
United States v. Le




                                        In the
                United States Court of Appeals
                          for the Second Circuit
                                                     
 
                                AUGUST TERM 2017 
                                         
                                  No. 16‐819‐cr 
 
                          UNITED STATES OF AMERICA, 
                                   Appellee, 
 
                                           v. 
 
             CHENG LE, AKA WILLIAM LEE, AKA DANIEL CHUNN,  
                        AKA STEVEN PHANATASIO, 
                           Defendant‐Appellant. 
                                             
                                      
              On Appeal from the United States District Court 
                  for the Southern District of New York 
                                             
 
                            ARGUED: MAY 14, 2018 
                           DECIDED: AUGUST 27, 2018 
                                             
 
Before: SACK and RAGGI, Circuit Judges, GARDEPHE, District Judge. 



 Judge Paul G. Gardephe, of the United States District Court for the Southern District of 
New York, sitting by designation. 
 



                              ____________ 

      On appeal from a judgment of the United States District Court 
for  the  Southern  District  of  New  York  (Nathan,  J.),  defendant,  who 
ordered the lethal toxin ricin over the internet for the stated purpose 
of facilitating murder, challenges his conviction under the Biological 
Weapons Anti‐Terrorism Act of 1989 (the “Biological Weapons Act”), 
Pub.  L.  No.  101–298,  104  Stat.  201  (1990)  (codified  as  amended  at  
18 U.S.C. §§ 175–178 (2002)), and related federal statutes, arguing that 
principles of federalism preclude construing the Biological Weapons 
Act  to  reach  “purely  local”  criminal  conduct  such  as  common  law 
murder.  Bond v. United States, 134 S. Ct. 2077, 2083 (2014).  Defendant 
further challenges the constitutionality of the Biological Weapons Act 
both on its face and as applied.   

AFFIRMED. 

                                              

                           ANDREW  D.  BEATY,  Assistant  United  States 
                           Attorney (Ilan Graff, Won S. Shin, Assistant 
                           United  States  Attorneys,  on  the  brief),  for 
                           Geoffrey S. Berman, United States Attorney 
                           for  the  Southern  District  of  New  York,  
                           New York, New York, for Appellee. 

                           TINA  SCHNEIDER,  Law  Office  of  Tina 
                           Schneider,  Portland,  Maine,  for  Defendant‐
                           Appellant. 




                                      2 
 



                                                 

REENA RAGGI, Circuit Judge: 

       Defendant Cheng Le stands convicted after a jury trial in the 
United  States  District  Court  for  the  Southern  District  of  New  York 
(Alison J. Nathan, Judge) of three crimes:  (1) attempting to acquire the 
lethal  biological  toxin  ricin  in  violation  of  the  Biological  Weapons 
Anti‐Terrorism Act of 1989 (the “Biological Weapons Act”), Pub. L. 
No.  101–298,  104  Stat.  201  (1990)  (codified  as  amended  at  18  U.S.C.  
§§  175–178  (2002));  (2)  using  a  false  name  to  conduct  the 
aforementioned  unlawful  activity  by  means  of  the  United  States 
Postal  Service  in  violation  of  18  U.S.C.  §  1342;  and  (3)  aggravated 
identity theft in connection with his Biological Weapons Act crime in 
violation of 18 U.S.C. §§ 1028A and 2.  Le here appeals his conviction, 
arguing  through  counsel  that  (1)  principles  of  federalism  preclude 
construing the Biological Weapons Act to reach his criminal conduct, 
which was intended only to facilitate “local” murder, Bond v. United 
States, 134 S. Ct. 2077, 2083 (2014); and (2) in any event, the statute is 
unconstitutional  both  on  its  face  and  as  applied  in  this  case.    In  a 
separate pro se submission, Le also complains of ineffective assistance 
by trial counsel. 

       For reasons explained herein, we conclude that Le’s counseled 
arguments fail on the merits.  Le’s pro se ineffective assistance claim is 
more properly the subject of collateral review and, thus, we decline to 




                                        3 
 



address it on direct appeal.  Accordingly, we affirm the judgment of 
conviction on all counts.1 

                                  BACKGROUND 

I.      The Prosecution Case 

        A.       Le Orders Ricin on the Dark Net 

        Over the course of several weeks in December 2014, defendant 
Le, a self‐styled broker of luxury goods between the United States and 
China, repeatedly accessed a “Dark Net” marketplace in an attempt 
to acquire ricin, a biological toxin derived from the seeds of the castor 
oil plant.  Ricin is lethal in even small doses when ingested, injected, 
or  simply  inhaled.    It  has  no  known  antidote  and  is  generally 
undetectable in autopsies. 

        The  “Dark  Net”  is  an  area  of  the  internet  accessible  only 
through  anonymization  software  that  obscures  users’  internet 
protocol  addresses  and  filters  their  traffic  through  a  series  of 
worldwide  nodes.    Such  software  makes  it  difficult,  even  for  law 
enforcement  officials,  to  identify  Dark  Net  users  or  their  locations.  
Dark  Net  users  adopt  monikers  to  interact  anonymously  with  one 
another in various formats, including online marketplaces.  Dark Net 
marketplaces  operate  similarly  to  ordinary  internet  marketplaces 


1 Insofar as Le raises still new equal protection and sufficiency challenges to conviction in 
a reply brief filed after the government responded to his initial submission, we deem those 
arguments abandoned and do not address them here.  See United States v. George, 779 F.3d 
113, 119 (2d Cir. 2015).  Even were we to do so, however, we would conclude that they are 
meritless. 




                                             4 
 



(e.g., eBay), in that vendors list items for sale and exchange messages 
with  potential  buyers  to  negotiate  and  effectuate  transactions.    In 
Dark Net marketplaces, however, communications between vendors 
and buyers are usually encrypted, and transactions overwhelmingly 
involve contraband. 

       Le’s  first  Dark  Net  communication  about  ricin  occurred  on 
December  3,  2014,  when,  using  the  moniker  “WhenInDoubt,”  he 
initiated  contact  with  a  vendor  operating  under  the  moniker 
“Dark_Mart” and asked: “Any ways[,] this might sound blunt but do 
you  sell  ricin?”    Trial  Tr.  at  51–52.    Le  explained  that  he  had  seen 
several  Dark  Net  listings  suggesting  that  Dark_Mart  had  ricin  in 
stock.  What Le did not then know was that Dark_Mart was an online 
identity assumed by Mark Walker, an online covert employee of the 
Federal Bureau of Investigation. 

       Between December 3 and 22, 2014, Le exchanged more than two 
dozen encrypted messages with Walker in which Le held himself out 
as a broker acting on behalf of persons interested in acquiring ricin.  
Le stated that he was seeking a source of “good quality” ricin “ASAP” 
and that he “already had buyers lining up” for the product.  Id. at 55.  
Le stated that “three to five lethal doses would be enough,” adding 
that  a  client  might  want  Walker’s  “professional  opinion”  on  “how 
death would end up looking . . . under forensic examination.”  Id. at 
59.  Le would subsequently describe the client’s intended victim as a 
middle‐aged, 200‐pound male. 




                                        5 
 



       Le  specifically  solicited  Walker’s  advice  about  administering 
ricin  both  by  injection  and  ingestion.    As  to  the  former,  Le  queried 
whether  “kill[ing]”  a  target  with  a  ricin  injection  while  he  was 
hospitalized  would  avoid  suspicion  because  “hospitalized  people 
already have needles in them.”  Id. at 61–62.  Later, after confirming 
with  Walker  that  ricin  had  no  antidote  and  did  not  appear  in 
autopsies,  Le  described  a  plan  for  ricin’s  ingestion  through 
“capsules,” “pills,” or “tablets” “disguise[d] as medicine.”  Id. at 67.  
A  single  ricin  pill  could  be  added  to  “a  bottle  of  normal  pills”  that 
looked “identical,” so that when “the target takes the medicine every 
day, sooner or later he’d ingest that poisonous pill and die.”  Id.  Thus, 
Le  observed,  “[e]ven  if  there  is  a  murder  investigation,  they  won’t 
find any more toxin”; the plan was “100 percent risk‐free.”  Id. 

       Le  told  Walker  that  “simple  and  easy  death  pills”  would 
“become best sellers.”  Id.  Indeed, he declared that “it is death itself 
we’re selling here, and the more risk‐free, the more efficient we can 
make it, the better.”  Id. at 68.  Toward that end, Le said he would be 
“trying out new” ricin delivery “methods in the future.”  Id. 

       B.      Le  Orders  Ricin  in  the  Name  Daniel  Chunn  and 
               Arranges for Delivery by Mail 

       Following  these  exchanges,  on  December  18,  2014,  Le—now 
using the moniker “fnufnu”—placed an order with Walker for “one 
bottle of [vitamin] pills with one poisonous pill in there.”  Id. at 74.2  

2 “WhenInDoubt” was the moniker for Le’s vendor account, and the Dark Net marketplace 
through which he and Walker were dealing did not allow vendor accounts to purchase 




                                          6 
 



Le instructed Walker to add an ultraviolet chemical to the ricin pill so 
that it could be identified by blacklight.  Le also ordered some “extra 
loose powder/liquid ricin”—“[e]nough to poison some small animals 
will be good”—so that he could “test something out.”  Id.  Le agreed 
to  pay  for  the  order  with  the  equivalent  of  $300  in  Bitcoin,3  and 
directed  Walker  to  make  delivery  by  mail  addressed  to  “Daniel 
Chunn” at a Manhattan location. 

        Daniel Chunn is, in fact, the name of a Texas resident who had 
lost  his  wallet  in  March  2013  and  reported  identity  theft  to  the 
authorities  in  the  summer  of  that  year.    Chunn  had  never    been  in 
New  York  and  had  no  familiarity  with  Le,  the  Dark  Net,  or  the 
monikers “WhenInDoubt” and “fnufnu.” 

        C.       The Controlled Delivery to Le 

        Investigation revealed that the Manhattan delivery address Le 
provided to Walker belonged to a UPS store, and that Le picked up 
mail  from  a  post  office  box  at  that  location.    After  surveilling  Le 
visiting the UPS store, FBI agents prepared for a controlled delivery 
of the December 18 ricin order to that location.  The package, which 
was  sent  via  the  United  States  Postal  Service,  contained  a  vitamin 




items from other vendor accounts.  Thus, Le placed this order through his buyer account 
with the moniker “fnufnu.” 
3 Bitcoin is a digital currency that is decentralized and pseudonymous, permitting online 
vendors and customers to maintain their anonymity by transferring the currency directly 
between  their  Bitcoin  accounts,  which  contain  no  identifying  information  about  either 
user.  See United States v. Ulbricht, 858 F.3d 71, 83 n.3 (2d Cir. 2017). 




                                              7 
 



bottle that substituted a sham ricin pill for the ordered toxin, as well 
as a vial of sham ricin powder hidden inside a flashlight. 

       On  December  23,  2014,  FBI  agents  watched  Le  enter  the  UPS 
store.  As observed on other occasions, he was wearing latex gloves.  
At the store, Le retrieved the controlled delivery package, opened it, 
discarded the shipping material, and carried the contents back to his 
nearby  apartment.    Soon  after  Le  returned  to  his  apartment,  FBI 
agents  entered  the  premises  pursuant  to  a  search  warrant  and 
arrested Le.  In the ensuing search of Le’s apartment, agents recovered 
the  controlled‐delivery  pill  bottle—now  opened—containing  the 
sham ricin pill, as well as the flashlight containing the vial of sham 
ricin powder.  They also seized a quantity of castor seeds that had not 
been part of the delivery.  The agents took photographs of Le’s laptop 
computer, which showed that the device was then logged into Le’s 
personal  email  account  as  well  as  to  the  Dark  Net  accounts  for 
WhenInDoubt and fnufnu. 

II.    The Defense Case 

       Testifying in his own defense, Le denied any knowledge that 
ricin  was  being  sent  to  him,  and  stated  that  a  shipping  associate, 
whom he identified as “Michael Lin,” had used the laptop computer 
photographed by agents at the time of Le’s arrest. 

III.    Conviction 

       On August 27, 2015, a jury found Le guilty on all three counts 
charged.  On March 8, 2016, the district court sentenced Le to a total 




                                      8 
 



of  192  months’  (i.e.,  16  years’)  incarceration  to  be  followed  by  five 
years’  supervised  release,  and  imposed  a  $300  special  assessment.  
This timely appeal followed. 

                               DISCUSSION 

I.     Biological Weapons Act Challenges 

       A.      Standard of Review 

       Le  argues  that  his  conviction  must  be  vacated  because  
(1) principles of federalism do not permit the Biological Weapons Act 
to be construed to reach his “purely local” criminal conduct, Bond v. 
United States, 134 S. Ct. at 2083; and (2) in any event, that statute is 
unconstitutional both on its face and as applied. 

       Le acknowledges that he did not raise these arguments before 
the district court.  Thus, we review only for plain error.  See Fed. R. 
Crim. P. 52(b); United States v. Rybicki, 354 F.3d 124, 128–29 (2d Cir. 
2003)  (en  banc)  (applying  plain  error  review  to  constitutional 
vagueness challenge); United States v. Santiago, 238 F.3d 213, 215 (2d 
Cir. 2001) (applying plain error review to claim that criminal statute 
exceeded Congress’s Commerce Clause authority).  Le cannot avoid 
plain  error  review  by  recasting  his  statutory  challenges  as  a 
jurisdictional argument that the indictment in his case failed to state 
a crime.  See United States v. Yousef, 750 F.3d 254, 260 (2d Cir. 2014) 
(“[A]ppeals  that  call  into  question  the  government’s  authority  to 
bring a prosecution or congressional authority to pass the statute in 
question are generally not jurisdictional.” (internal quotation marks 




                                       9 
 



omitted));  United  States  v.  Rubin,  743  F.3d  31,  38–39  (2d  Cir.  2014) 
(explaining  that  properly  to  invoke  subject‐matter  jurisdiction, 
indictment  “need  only  allege  that  a  defendant  committed  a  federal 
criminal offense at a stated time and place in terms plainly tracking 
the language of the relevant statute”). 

       To demonstrate plain error, Le must show (1) error that (2) is 
clear or obvious under current law; (3) affects his substantial rights, 
which  generally  means  affects  the  outcome  of  the  district  court 
proceedings; and (4) seriously affects the fairness, integrity, or public 
reputation  of  judicial  proceedings.    See  United  States  v.  Marcus,  560 
U.S. 258, 262 (2010); accord United States v. Boyland, 862 F.3d 279, 288–
89 (2d Cir. 2017).  He fails to do so here. 

       B.     The Biological Weapons Act  

       To explain, we begin with a brief discussion of the challenged 
statute.  In enacting the Biological Weapons Act, Congress identified 
two  purposes:  “(1)  [to]  implement  the  Biological  Weapons 
Convention, an international agreement unanimously ratified by the 
United  States  Senate  in  1974  and  signed  by  more  than  100  other 
nations”; and “(2) [to] protect the United States against the threat of 
biological  terrorism.”    18  U.S.C.  §  175  note  (Declaration  of  Purpose 
and Intent); see Convention on the Prohibition of the Development, 
Production and Stockpiling of Bacteriological (Biological) and Toxic 
Weapons  and  on  Their  Destruction  (the  “Biological  Weapons 
Convention”),  opened  for  signature  Apr.  10, 1972,  26  U.S.T. 583, 1015 
U.N.T.S. 163 (entered into force Mar. 26, 1975).  The Convention aims 




                                      10 
 



to “exclude completely the possibility” of biological agents and toxins 
“being  used  as  weapons”  and,  toward  that  end,  requires,  inter  alia, 
that  each  State  signatory,  “in  accordance  with  its  constitutional 
processes,”  implement  “any  necessary  measures”  to  prohibit  the 
proliferation  of  such  weapons  within  its  territorial  jurisdiction.  
Biological Weapons Convention, supra, 1015 U.N.T.S. at 164–67. 

       In  furtherance  of  its  stated  statutory  purposes,  the  Biological 
Weapons  Act  criminalizes  certain  conduct.    We  highlight  the 
language most pertinent to Le’s conviction. 

       Whoever  knowingly  develops,  produces,  stockpiles, 
       transfers,  acquires,  retains,  or  possesses  any  biological 
       agent,  toxin,  or  delivery  system  for  use  as  a  weapon,  or 
       knowingly assists a foreign state or any organization to 
       do so, or attempts, threatens, or conspires to do the same, 
       shall be fined under this title or imprisoned for life or any term 
       of  years,  or  both.    There  is  extraterritorial  Federal 
       jurisdiction over an offense under this section committed 
       by or against a national of the United States. 

18  U.S.C.  §  175(a)  (emphasis  added).    The  Act  defines  biological 
“toxin” to mean, 

       the  toxic  material  or  product  of  plants,  animals, 
       microorganisms (including, but not limited to, bacteria, 
       viruses,  fungi,  rickettsiae  or  protozoa),  or  infectious 
       substances,  or  a  recombinant  or  synthesized  molecule, 
       whatever  their  origin  and  method  of  production, 
       [including] 




                                      11 
 



       (A)        any  poisonous  substance  or  biological  product 
                  that  may  be  engineered  as  a  result  of 
                  biotechnology produced by a living organism; or 
               
       (B)        any  poisonous  isomer  or  biological  product, 
                  homolog, or derivative of such a substance[.] 

Id. § 178(2).  Le cannot dispute that ricin, a highly lethal toxic protein 
naturally found in and extracted from the seeds of the castor oil plant, 
clearly falls within this definition.  See, e.g., United States v. Levenderis, 
806  F.3d  390,  395  (6th  Cir.  2015)  (affirming  §  175(a)  conviction  for 
possession of ricin). 

       The  statute  defines  the  phrase  “for  use  as  a  weapon”  to 
“include[]  the  development,  production,  transfer,  acquisition, 
retention,  or  possession  of  any  biological  agent,  toxin,  or  delivery 
system for other than prophylactic, protective, bona fide research, or 
other peaceful purposes.”  18 U.S.C. § 175(c).  In effect, this definition 
presumes that a biological toxin is “for use as a weapon” unless its 
use falls within one of the specified permitted purposes.  Le does not 
dispute that his attempt to acquire ricin in order to “sell[]” “death” to 
clients intent on murder falls within this statutory definition.  Trial Tr. 
at 67–68. 

       C.         The Federalism Challenge 

       Le  nevertheless  argues  that  principles  of  federalism  do  not 
permit  the  statute  to  support  his  conviction  here  because  his 
attempted acquisition of ricin was in furtherance of a single murder, 
effectively a common law crime entrusted by federalism to local law 




                                      12 
 



enforcement.  Le maintains that this conclusion is compelled by Bond 
v. United States, 134 S. Ct. 2077.  That case does not, in fact, support 
Le’s federalism challenge. 

                 1.       Bond v. United States 

        As the Supreme Court itself recognized, Bond is an “unusual,” 
even  “curious,”  case.    Id.  at  2090,  2092–93.    At  issue  there  was  a 
conviction under the Chemical Weapons Convention Implementation 
Act of 1998 (the “Chemical Weapons Act”).  See 18 U.S.C. § 229(a)(1).4  
Like  the  Biological  Weapons  Act,  that  statute  proscribes  all  uses  of 
chemical  weapons  not  expressly  permitted.    Thus,  the  statute 
criminalizes the knowing “use [of] . . . any chemical weapon,” except 
for  “peaceful  purpose[s]  related  to  .  .  .  industrial,  agricultural, 
research,  medical,  .  .  .  pharmaceutical[,]  .  .  .  or  other  activity.”    Id.  
§§  229(a)(1),  229F(7).    It  defines  a  “chemical  weapon”  as  “[a]  toxic 
chemical  and  its  precursors,”  id.  §  229F(1),  and  it  defines  “toxic 
chemical” as “any chemical which through its chemical action on life 
processes  can  cause  death,  temporary  incapacitation  or  permanent 
harm to humans or animals,” id. § 229F(8)(A), except when used for a 
“peaceful  purpose”  related  to  “industrial,  agricultural,  research, 
medical, . . . pharmaceutical[,] . . . or other activity,” id. § 229F(1), (7). 




  The  Chemical  Weapons  Act  implements  the  Convention  on  the  Prohibition  of  the 
4

Development,  Production,  Stockpiling,  and  Use  of  Chemical  Weapons  and  on  Their 
Destruction  (the  “Chemical  Weapons  Convention”),  opened  for  signature  Jan.  13,  1993,  S. 
Treaty Doc. No. 103‐21, 1974 U.N.T.S. 317 (entered into force Apr. 29, 1997), which Bond 
describes as “a treaty about chemical warfare and terrorism,” 134 S. Ct. at 2090. 




                                               13 
 



       While  most  prosecutions  under  the  Chemical  Weapons  Act 
have  concerned  “terrorist  plots  or  the  possession  of  extremely 
dangerous  substances  with  the  potential  to  cause  severe  harm  to 
many  people,”  Bond  v.  United  States,  134  S.  Ct.  at  2092  (collecting 
cases), in Bond, the government applied it to “a purely local crime:  an 
amateur  attempt  by  a  jilted  wife  to  injure  her  husband’s  lover”  by 
putting  chemical  irritants  on  the  victim’s  door  knob,  car  door,  and 
mail box in the hope of inducing a rash, id. at 2083, 2085 (noting that 
victim  sustained  only  minor  burn  because  substances  were  easily 
visible and, therefore, largely avoided). 

       In holding that the Chemical Weapons Act did not reach such 
a  “common  law  assault,”  the  Supreme  Court  ruled  that  the  statute 
“must be read consistent with principles of federalism inherent in our 
constitutional  structure,”  specifically,  the  principle  “leaving  the 
prosecution of purely local crimes to the States” in the absence of a 
“clear  indication”  of  contrary  congressional  intent.    Id.  at  2087–88, 
2090.    The  Court  did  not  locate  such  a  clear  intent  in  the  Chemical 
Weapons Act.  Specifically, it did not locate that intent in the statute’s 
expansive  definition  of  “chemical  weapon.”    To  the  contrary,  it 
identified  “ambiguity”  in  the  term  because  the  definition’s 
“improbably  broad  reach”  would  encompass  “everything  from  the 
detergent under the kitchen sink to the stain remover in the laundry 
room” to “a few drops of vinegar” in a goldfish tank, substances that 
“no one would ordinarily describe . . . as ‘chemical weapons.’”  Id. at 
2090–91. 




                                      14 
 



       Holding that the ambiguity should be resolved by reference to 
“basic  principles  of  federalism,”  the  Supreme  Court  considered  the 
“natural  meaning  of  ‘chemical  weapon,’”  which  “takes  account  of 
both  the  particular  chemicals  that  the  defendant  used  and  the 
circumstances in which she used them.”  Id. at 2090.  Following this 
approach,  the  Court  concluded  that  “the  chemicals  in  this  case,” 
“[w]hen  used  in  the  manner”  at  issue,  “are  not  of  the  sort  that  an 
ordinary  person  would  associate  with  instruments  of  chemical 
warfare.”  Id.  First, they bore “little resemblance to the deadly toxins” 
that were the focus of the statute’s animating treaty.  Id.  Furthermore, 
the Court observed that “the use of something as a ‘weapon’ typically 
connotes ‘[a]n instrument of offensive or defensive combat,’” and “no 
speaker in natural parlance would describe Bond’s feud‐driven act of 
spreading  irritating  chemicals  on  [a]  door  knob  and  mailbox  as 
‘combat.’”  Id. (quoting Webster’s Third New International Dictionary 
2589  (2002)).    Accordingly,  the  Court  concluded  that  the  Chemical 
Weapons  Act  could  not  be  construed  to  signal  Congress’s  intent  to 
reach Bond’s purely local assault crime. 

       In so ruling, the Court was careful to note that an “exceptional 
convergence  of  factors”  compelled  its  decision.    Id.  at  2093.    It 
cautioned that “nothing” in Bond should be read to “disrupt” federal 
authority  to  enforce  federal  criminal  laws  “against  assassination, 
terrorism, [or] acts with the potential to cause mass suffering.”  Id. at 
2092.    Such  criminal  activity  had  “not  traditionally  been  left 
predominantly to the States” so as to raise federalism concerns about 
Congress’s intended reach.  Id. 




                                      15 
 



              2.     Le  Does  Not  Stand  Convicted  of  Purely  Local 
                     Conduct  so  as  To  Require  Construction  of  the 
                     Biological Weapons Act According to Principles 
                     of Federalism 

       Le argues that the statutory definition of a “biological . . . toxin 
.  .  .  for  use  as  a  weapon”  (“biological  weapon”)  in  the  Biological 
Weapons Act, like the statutory definition of a “chemical weapon” in 
the Chemical Weapons Act, is so broad that it can reach purely local 
criminal conduct.  Thus, he maintains that here, as in Bond, federalism 
requires a clear statutory indication that Congress meant federal law 
to reach such conduct before it can be so applied.  Because there is no 
such  indication  in  the  Biological  Weapons  Act,  Le  submits  that  his 
federal conviction cannot stand. 

       The  argument  fails  at  the  first  step  of  analysis.    Even  if  the 
statutory  definition  of  “biological  weapon”  might  be  construed  to 
reach a purely local crime in some cases, thereby raising federalism 
concerns akin to those in Bond, Le’s conduct was no local crime.  Le 
argues that his conduct only facilitated common law murder.  But that 
does not aptly characterize the conduct for which he stands convicted.  
What  Le  did  to  violate  the  Biological  Weapons  Act  was  to  use  the 
internet, routinely recognized by this court as an instrumentality of 
interstate commerce, see United States v. Konn, 634 F. App’x 818, 821 
(2d Cir. 2015) (summary order); United States v. Anson, 304 F. App’x 1, 
5 (2d Cir. 2008) (summary order) (collecting cases from sister circuits), 
to locate, negotiate for, and purchase ricin on the black market.  Then, 
when  he  had  done  so,  Le  fraudulently  used  another  interstate 




                                       16 
 



instrumentality,  the  United  States  Postal  Service,  as  the  means  to 
receive the lethal toxin. 

       Maintaining  the  integrity  of  the  Postal  Service  is  certainly  a 
“matter of particular federal concern.”  Smith v. United States, 431 U.S. 
291,  304  n.10  (1977).    The  Constitution  itself  grants  Congress  the 
power to enact all laws it deems necessary and proper to execute its 
power  to  establish  post  offices,  a  power  that  extends  to  criminal 
regulations.  See U.S. Const. art. I, § 8, cl. 7 & 18; U.S. Postal Service v. 
Brennan,  574  F.2d  712,  714  (2d  Cir.  1978);  see  also  United  States  v. 
Pannell,  321  F.  App’x  51,  53–54  (2d  Cir.  2009)  (summary  order) 
(“‘Congress’s  postal  power  carrie[s]  with  it  the  ability  to  impose 
criminal  penalties  to  protect  federal  interests  advanced  by  that 
power.’” (quoting United States v. Lipscomb, 299 F.3d 303, 324 (5th Cir. 
2002))).    The  “nationwide  character  of  the  postal  system  argues  in 
favor of . . . national[] uniform[ity]” in its regulation, Smith v. United 
States,  431  U.S.  at  304  n.10,  so  as  to  warrant  some  “limits  [to]  state 
regulatory  power  in  relation  to  the  federal  mail  service,”  Roth  v. 
United  States,  354  U.S.  476,  494  (1957)  (internal  quotation  marks 
omitted).    Thus,  Le’s  attempted  acquisition  of  ricin  through  the 
fraudulent use of the Postal Service is no purely local crime. 

       Regulating the instrumentalities of interstate commerce is also 
a matter of strong federal interest, see United States v. Lopez, 514 U.S. 
549,  558  (1995)  (identifying  “instrumentalities  of  interstate 
commerce”  as  one  of  three  “broad”  categories  of  activity  subject  to 
federal regulation), one not traditionally left principally to the States, 
see United Haulers Ass’n v. Oneida‐Herkimer Solid Waste Mgmt. Auth., 




                                        17 
 



550 U.S. 330, 338 (2007) (explaining that courts have long interpreted 
Commerce Clause as “implicit restraint on state authority, even in the 
absence of a conflicting federal statute”).  The conclusion applies with 
particular force to the internet.  See United States v. Hornaday, 392 F.3d 
1306,  1311  (11th  Cir.  2004)  (recognizing  federal  government’s 
authority to prohibit harmful internet activity even having “primarily 
intrastate impact”5).  As this court has observed the internet “does not 
recognize geographic boundaries,” thus, a state cannot easily regulate 
its  activities  “without  projecting  its  legislation  into  other  States,” 
raising constitutional concerns under the dormant Commerce Clause.  
American  Booksellers  Found.  v.  Dean,  342  F.3d  96,  103  (2d  Cir.  2003) 
(brackets  and  internal  quotation  marks  omitted).    This  is  not  to 
suggest that state laws can never apply to internet transactions.  See 
SPGGC, LLC v. Blumenthal, 505 F.3d 183, 195 (2d Cir. 2007) (rejecting 
dormant  Commerce  Clause  challenge  to  state  consumer  protection 
law where vendor had near‐perfect means of distinguishing between 
online consumers who resided within state and those who did not).  
It  is  simply  to  recognize  that  crimes  conducted  over  the  internet—
such  as  Le’s  attempt  to  acquire  ricin  on  the  Dark  Net—cannot 
reasonably be viewed as purely local matters.6 

        Le’s  observation  that  the  Bond  defendant  also  acquired 
proscribed materials on the internet and through the mail, see Bond v. 


5 It is by no means evident that the impact of Le’s ricin trafficking would be intrastate.  Le 
testified that the clients for his reshipping services are in China. 
6 Insofar as Le argues that Congress exceeded its Commerce Clause authority in enacting 
the Biological Weapons Act, we explain in Section I.D, infra, why that argument fails on 
the merits. 




                                             18 
 



United States, 134 S. Ct. at 2085, warrants no different conclusion.  The 
Bond  defendant  was  not  convicted  for  acquisition,  as  Le  is  here,  but 
only for possession and use of such materials.  There is an undoubted 
federal interest in the use of interstate instrumentalities to acquire the 
means to commit murder, even if the murder itself is purely local. 

         Thus,  Le’s  acquisition  of  ricin  through  instrumentalities  of 
interstate commerce is not akin to the purely local assault in Bond and 
presents  no  need  for  us  to  construe  the  Biological  Weapons  Act 
according to principles of federalism. 

               3.     Le’s  Conduct  Falls  Within  the  Biological 
                      Weapons  Act  Even  When  Construed  According 
                      to Principles of Federalism 

         In any event, applying federalism principles of construction to 
the  Biological  Weapons  Act  affords  Le  no  relief  from  conviction.  
Application of such principles in Bond resulted in the Supreme Court 
construing  the  term  “chemical  weapon”  according  to  its  “natural 
meaning” rather than its “improbably broad . . . statutory definition.”  
Bond v. United States, 134 S. Ct. at 2090.  Bond identified the natural 
meaning of “chemical weapon” by reference to two factors:  (1) the 
type of chemicals in the case, and (2) the circumstances in which the 
defendant used them.  See id.  It concluded that neither factor reached 
the  conduct  at  issue  in  that  case.    No  such  conclusion  is  warranted 
here. 

         The  type  of  biological  toxin  at  issue,  ricin,  is  “extremely 
deadly,” United States v. Baker, 98 F.3d 330, 333 (8th Cir. 1996), even in 




                                      19 
 



extremely small doses, see Trial Tr. at 130–31 (defining lethal dose of 
ricin as three to five micrograms per kilogram of body weight when 
inhaled  or  injected,  and  twenty  milligrams  per  kilogram  of  body 
weight when ingested); see also United States v. Leahy, 169 F.3d 433, 436 
(7th  Cir.  1999)  (explaining  defendant’s  possession  of  0.67  grams  of 
ricin  was  enough  to  kill  approximately  125  people).7    Ricin’s 
deadliness is compounded, moreover, by the fact that it has no known 
antidote.    This  contrasts  sharply  with  the  chemicals  in  Bond,  which 
were more likely to be irritating than lethal, and whose harmfulness 
could be mitigated by rinsing with water.  See Bond v. United States, 
134 S. Ct. at 2085 (observing that chemicals at issue were “potentially 
lethal” in “high enough doses”).  Further, while the Bond chemicals 
bore “little resemblance to the deadly toxins” that are the focus of the 
Chemical Weapons Convention, id. at 2090, ricin is listed in Schedule 
1 of the Convention’s Annex on Chemicals as a “high risk” substance, 
see  Chemical  Weapons  Convention,  Annex  on  Chemicals,  1974 
U.N.T.S. at 355–58.  Also, the Secretary of Health and Human Services 
has designated ricin as a “select . . . toxin” having “the potential to 
pose a severe threat to public health and safety,” which means that its 
possession  or  use  for  any  purpose  is  strictly  regulated.    42  C.F.R.  § 
73.3; see, e.g., id. §§ 73.7–73.19 (requiring persons seeking to possess, 
use, or transfer any select toxin, inter alia, to submit to governmental 
risk  assessment,  to  obtain  certificate  of  registration  from  agency,  to 




7  A  microgram  equals  one  millionth  of a  gram; a  milligram  equals  one  thousandth  of  a 
gram. 




                                               20 
 



develop for agency approval written security plan for safeguarding 
toxin, and to submit to unannounced inspections).   

         Thus,  we  can  confidently  conclude  that  Bond’s  hypothetical 
“educated user of English,” Bond v. United States, 134 S. Ct. at 2090, 
would  describe  ricin  as  the  type  of  toxin  normally  understood  as  a 
“biological weapon” and, thus, subject to federal law.8 

         In urging otherwise, Le observes that at the second, use step of 
the  analysis,  Bond  recognized  a  “weapon”  to  “connote[]  [a]n 
instrument of offensive or defensive combat.”  Id. (internal quotation 
marks omitted).  He argues that nothing in the circumstances of his 
case  indicates  that  he  attempted  to  acquire  ricin  for  combat  use.  
Rather,  his  attempted  acquisition  was  to  facilitate  a  single  client’s 
murder of a single person.  The argument is unpersuasive for several 
reasons. 

         First, we do not understand Bond to hold that each of the two 
factors—type  and  use—properly  considered  in  identifying  the 
natural meaning of a chemical (or biological) weapon must equally 
belie  a  purely  local  interest.    Rather,  the  factors  are  properly 
considered  together  to  determine  if,  on  balance,  the  substance  in 
question is naturally understood as a chemical (or biological) weapon.  
Where, as here, the type of toxin at issue is particularly deadly, serves 
no other purpose than to kill, and “pose[s] a severe threat to public 

8 The conclusion finds further support in the fact that ricin is undetectable on autopsy.  This 
allows the toxin to kill while frustrating local law enforcement efforts even to detect that a 
crime  has  been  committed,  let  alone  to  prosecute  its  perpetration.    This  heightens  the 
federal interest in controlling the toxin’s acquisition. 




                                                21 
 



health and safety,” 42 C.F.R. § 73.3, the first Bond factor may, by itself, 
carry sufficient weight to have ricin fall within the natural meaning 
of  a  biological  weapon,  see  Bond  v.  United  States,  134  S.  Ct.  at  2092 
(citing, with seeming approval, Chemical Weapons Act prosecutions 
for “possession of extremely dangerous substances with the potential 
to cause severe harm to many people”).9 

        Second,  and  in  any  event,  the  record  does  not  support  Le’s 
narrow  characterization  of  his  conduct  as  limited  to  supplying  a 
single customer targeting a single victim.  In his Dark Net exchanges, 
Le  stated  that  he  had  “buyers  lining  up”  for  ricin  and  expected 
“simple and easy [ricin] death pills” to become “best sellers.”  Trial 
Tr. at 55, 67.  Thus, the circumstances of acquisition in this case are 
reasonably understood not as an attempt to facilitate a single murder, 
but as the first step in establishing a ricin distribution network to sell 
“death itself.”  Id. at 67–68.  Far from being a purely local matter, such 
conduct falls well within the “core concerns” of the treaty informing 
the  Biological  Weapons  Act.    See  Biological  Weapons  Convention, 
supra,  1015  U.N.T.S.  at  164–67  (prohibiting  “development, 
production,  stockpiling,  [or]  acquisition”—i.e.,  proliferation—of 
biological toxins within and between states). 

        Third,  Bond  does  not  hold  that  federalism  limits  the  natural 
meaning of  “weapon”  to  a  combat  instrument.    Bond  observed  that 

9 A strong showing at the second, use step of analysis may also suffice to recognize that a 
not‐necessarily‐deadly  substance  is  naturally  understood  as  a  chemical  (or  biological) 
weapon in the context employed.  See Bond v. United States, 134 S. Ct. at 2091 (recognizing 
that, if chemicals at issue in Bond were used to poison water supply, Chemical Weapons 
Act might well apply). 




                                              22 
 



the use of something as a weapon “typically” carries that connotation, 
Bond v. United States, 134 S. Ct. at 2090 (emphasis added), but it did 
not foreclose consideration of other natural meanings of the word in 
light of the circumstances.  For example, “weapon” is also generally 
understood to signify an instrument “designed to be used to injure or 
kill someone.”  Black’s Law Dictionary 1730–31 (9th ed. 2009).  Thus, 
because a gun is designed to kill, an educated user of English would 
describe it as a “weapon” without regard to whether its use involved 
“combat.”    See  Webster’s  Third  New  International  Dictionary  452 
(2002)  (defining  “combat”  as  “fight,  encounter,  or  contest  between 
individuals  or  groups”;  “fighting  engagement  of  military  forces”).  
The chemicals in Bond were not “weapons” in the sense of either of 
these  natural  meanings.    The  Bond  defendant’s  placement  of 
chemicals on a door knob or mailbox in the hope of inducing a rash 
would hardly be described as “combat.”  See Bond v. United States, 134 
S. Ct. at 2090.  Nor were the chemicals “designed” to kill; that they 
could  do  so  in  other  circumstances  was  more  coincidental  than  a 
matter of design.  That is not the case with ricin.  Its singular purpose 
is  to  kill.    And  that  was  certainly  the  use  Le  intended  for  it  in  the 
circumstances  here.    See  Trial  Tr.  at 67–68  (stating  “it  is  death  itself 
we’re  selling  here”;  “simple  and  easy  death  pills”).    Thus,  we 
conclude that the same hypothetical person who would not describe 
the conduct in Bond as the use of a “chemical weapon” would describe 
Le’s conduct as the attempted acquisition of a “biological weapon.” 

       Fourth, even if federalism principles of construction required 
the terms “chemical weapon” and “biological weapon” to connote a 




                                        23 
 



combat instrument, Bond itself signals that the term “combat” is not 
to be construed so narrowly as to exclude “assassination, terrorism, 
and acts with the potential to cause mass suffering.”  Bond v. United 
States, 134 S. Ct. at 2092.  Such acts are as likely (1) to be carried out 
by  individuals  (the  proverbial  “lone  wolf”  or  self‐radicalized 
terrorist) as  by armies,  (2)  to  target  innocent  civilians  as  uniformed 
combatants,  and  (3)  to  be  effected  clandestinely  as  in  direct 
encounters.  Le asserts that nothing in the circumstances of his case 
indicates that he contemplated selling ricin to buyers intent on such 
acts.    What  the  record  shows,  however,  is  Le’s  indifference  to  his 
buyers’ purposes.  His singular focus was on developing a foolproof 
method  to  commit  murder  with  ricin  that  he  could  sell  to  any 
interested buyer.  See Trial Tr. at 55, 67–68, 74, 83.  Precisely because 
the  nature  of  ricin—deadly  in  even  small  quantities,  lacking  any 
antidote,  undetectable  on  autopsy—makes  it  ideally  suited  for 
assassination and terrorism,10 Le would have to know that among the 


   In  1978,  a  Bulgarian  dissident  was  assassinated  in  London  by  an  assailant  using  an 
10

umbrella tip to inject him with ricin.  See Dana A. Shea & Frank Gottron, Congressional 
Research Service, Ricin: Technical Background and Potential Role in Terrorism, CRS No. 
21383, at 3 (Apr. 17, 2013).  In 1994, anti‐government militia members in Minnesota were 
convicted under the Biological Weapons Act of possessing ricin, which they intended to 
use  to  assassinate  local  and  federal  law  enforcement  officials.    See  Jeanne  Guillemin, 
Biological Weapons: From the Invention of State‐Sponsored Programs to Contemporary 
Bioterrorism 158 (2005).  Letters containing ricin have been mailed to various government 
officials, including Presidents George W. Bush and Barack Obama.  See Shea & Gottron, 
supra, at 3; Lisa B. McDermott, Reuters, “Texas Actress Sentenced to 18 Years for Ricin‐
Laced Letter to Obama” (July 16, 2014), available at https://www.reuters.com/article/us‐usa‐
crime‐ricin/texas‐actress‐sentenced‐to‐18‐years‐for‐ricin‐laced‐letter‐to‐obama‐idUSKBN 
0FL2AI20140716; Therese Apel, Reuters, “Mississippi Man Gets 25 Years for Sending Ricin 
Letter to Obama” (May 19, 2014), available at https://www.reuters.com/article/us‐usa‐ricin‐
mississippi/mississippi‐man‐gets‐25‐years‐for‐sending‐ricin‐letter‐to‐obama‐idUSBREA4 




                                               24 
 



buyers  “lining  up”  for  his  “simple  and  easy  death  pills”  would  be 
persons  with  such  purposes.    Id.  at  55,  67.    In  short,  any  professed 
ignorance  would  have  to  be  deemed  willful.    See  United  States  v. 
Fofanah, 765 F.3d 141, 144–45 (2d Cir. 2014) (explaining that conscious 
avoidance  doctrine  permits  jury  to  find  defendant  “had  culpable 
knowledge of a fact” where evidence shows he “was aware of a high 
probability of the fact . . . and consciously avoided confirming” it); see 
also  United  States  v.  Nektalov,  461  F.3d  309,  315  (2d  Cir.  2006) 
(“[D]efendant’s affirmative efforts to ‘see no evil’ and ‘hear no evil’ 
do not somehow magically invest him with the ability to ‘do no evil.’” 
(internal quotation marks omitted)). 

        In  sum,  Le  cannot  show  any  federalism  error,  let  alone  plain 
error,  that  requires  vacatur  of  his  conviction.    His  conduct—
attempting to acquire ricin over the internet and using a false identity 
to  have  the  Postal  Service  deliver  the  toxin  to  him—manifests  no 
purely local crime as in Bond v. United States, but conduct of primarily 
federal concern.  In any event, when we consider the type of biological 
toxin here at issue, together with the circumstances under which Le 
proposed  to  acquire  and  then  distribute  it,  we  conclude  that  Le’s 
conduct falls comfortably not only within the statutory definition of a 
“biological . . . toxin . . . for use as a weapon,” 18 U.S.C. § 175(a), but 
also  within  the  natural  meaning  of  those  words,  thus  raising  no 

I0QE20140519.  International authorities have also foiled terrorist plots to develop and use 
ricin.  See David Brennan, Newsweek, “Jihadist Made Ricin with Web‐Bought Castor Bean 
Seeds, Police Say,” (June 14, 2018), available at https://www.newsweek.com/jihadist‐made‐
ricin‐web‐bought‐castor‐bean‐seeds‐police‐say‐977244; Alan Blinder, N.Y. Times, “Two in 
Ricin Terrorism Plot Are Each Sentenced to 10 Years in Prison” (Nov. 14, 2014), available at 
https://www.nytimes.com/2014/11/15/us/ricin‐terrorism‐plot‐sentencing.html. 




                                            25 
 



federalism  concerns  that  preclude  application  of  the  Biological 
Weapons Act to his case. 

         D.       Constitutional Challenge 

         Le  argues  that,  even  if  his  conduct  falls  within  the  criminal 
provision of the Biological Weapons Act, see id., his conviction must 
be vacated because Congress lacked constitutional authority to enact 
such  legislation,  see  National  Fed’n  of  Indep.  Bus.  v.  Sebelius,  567  U.S. 
519, 534–35 (2012) (explaining federal government “can exercise only 
the powers granted to it” by Constitution (internal quotation marks 
omitted)).  Le contends that the Commerce Clause, see U.S. Const. art. 
I, § 8, cl. 3, cannot provide the necessary authority because § 175(a) 
“has  nothing  to  do  with  commerce  or  economic  enterprise,” 
Appellant Br. at 25.11   In any event, he submits that the statute could 

11  As  Le  observes,  at  one  point  in  Bond,  the  government  ”explicitly  disavowed”  the 
Commerce Clause as a source of congressional authority for enactment of the Chemical 
Weapons Act, 18 U.S.C. § 227 et seq., instead defending the statute under the Treaty Clause, 
see U.S. Cont. art. II, § 2, cl. 2, an argument not reached by the Supreme Court, see Bond v. 
United  States,  134  S.  Ct.  at  2086–87.    We  do  not  understand  that  disavowal,  taken  with 
respect to a different statute and not relied upon by the Supreme Court in finally resolving 
the case, to preclude the government’s reliance on the Commerce Clause here.  See Reed 
Elsevier,  Inc.  v.  Muchnick,  559  U.S.  154,  170  (2010)  (explaining  judicial  estoppel  typically 
applies where “party has succeeded in persuading a court to accept [its] earlier position” 
(internal quotation marks omitted)); DeRosa v. Nat’l Envelope Corp., 595 F.3d 99, 103 (2d Cir. 
2010)  (explaining  judicial  estoppel  requires  showing  (1)  party’s  position  is  “clearly 
inconsistent” with its earlier position, (2) former position “has been adopted in some way” 
in prior court proceeding, and (3) party asserting two positions derives “unfair advantage 
against  the  party  seeking  estoppel”  (internal  quotation  marks  omitted));  see  generally 
National Fed’n of Indep. Bus. v. Sebelius, 567 U.S. at 588 (recognizing statute as constitutional 
exercise  of  Congress’s  taxing  authority  despite  government  disavowal  that  statute 
imposed  tax).    For  reasons  explained  herein,  we  conclude  that  the  Commerce  Clause 
supports both § 175’s enactment and its application to Le’s case, and, thus, we need not 




                                                  26 
 



not  constitutionally  be  applied  to  him  in  the  absence  of  a  nexus 
finding between his conduct and interstate commerce, which the jury 
was  not  required  to  make  in  his  case.    These  arguments,  whether 
styled as facial or as‐applied challenges, fail on the merits.12 

         The  Supreme  Court  has  construed  the  Commerce  Clause  to 
authorize  Congress’s  regulation  of  three  categories  of  activity:   
(1)  “the  use  of  the  channels  of  interstate  commerce”;  (2)  “the 
instrumentalities  of  interstate  commerce,  or  persons  or  things  in 
interstate commerce”; and (3) “those activities that substantially affect 
interstate  commerce.”    Taylor  v.  United  States,  136  S.  Ct.  2074,  2079 
(2016)  (internal  quotation  marks  omitted).13    The  third  authority 
defeats  Le’s  constitutional  challenge  to  §  175(a).    Pursuant  thereto, 

consider  whether  other  constitutional  provisions,  such  as  the  Treaty  Clause  and  the 
Necessary and Proper Clause, see U.S. Const. art. I, § 8, cl. 18; art. II, § 2, cl. 2, also do so, see 
United States v. Morrison, 529 U.S. 598, 607 (2000) (explaining that statute “must be based 
on  one  or  more  of  [Congress’s]  powers  enumerated  in  the  Constitution”  to  withstand 
challenge to its enactment); see also National Fed’n of Indep. Bus. v. Sebelius, 567 U.S. at 535. 
12 Facial challenges are “generally disfavored,” Dickerson v. Napolitano, 604 F.3d 732, 741 
(2d Cir. 2010), and “the most difficult . . . to mount successfully” because they require the 
challenger to “establish that no set of circumstances exists under which the Act would be 
valid,” United States v. Salerno, 481 U.S. 739, 745 (1987); accord New York State Rifle & Pistol 
Ass’n v. Cuomo, 804 F.3d 242, 265 (2d Cir. 2015).  “If a court concludes that a statute was 
constitutionally  applied  to  a  facial  challenger,  then  it  generally  need  not  consider  the 
statute’s  applicability  in  other  situations.”    Copeland  v.  Vance,  893  F.3d  101,  111  (2d  Cir. 
2018);  see  United  States  v.  Decastro,  682  F.3d  160,  163  (2d  Cir.  2012)  (explaining  that 
defendant who fails to demonstrate that challenged law is unconstitutional as applied to 
him “necessarily” fails to state facial challenge (internal quotation marks omitted)). 
  While acknowledging precedent permitting regulation of all three categories of activity 
13

under the Commerce Clause, Justice Scalia thought that Congress’s power over the third 
category derived from the Necessary and Proper Clause.  See Gonzales v. Raich, 545 U.S. 1, 
34–35  (2005)  (Scalia,  J.,  concurring  in  the  judgment)  (“Where  necessary  to  make  a 
regulation of interstate commerce effective, Congress may regulate even those intrastate 
activities that do not themselves substantially affect interstate commerce.”). 




                                                   27 
 



Congress may regulate even “purely local activities that are part of an 
economic class of activities that have a substantial effect on interstate 
commerce.”    Id.  at  2080  (internal  quotation  marks  omitted).    The 
regulated activities must be “economic in nature” and “substantially 
affect interstate commerce in the aggregate, even if their individual 
impact on interstate commerce is minimal.”  Id. at 2079–80 (internal 
quotation marks omitted). 

      Le  argues  that  the  activities  regulated  by  §  175(a)—the 
development, production, stockpiling, transfer, acquisition, retention, 
or possession of biological weapons—are not inherently economic in 
nature.  In support, he cites United States v. Morrison, 529 U.S. 598, 617–
18  (2000)  (holding  that  statute  proscribing  violence  against  women 
exceeded Congress’s Commerce Clause authority because it did not 
regulate economic activity), and United States v. Lopez, 514 U.S. at 561 
(holding  that  statutory  prohibition  on  possession  of  gun  in  school 
zone “by its terms has nothing to do with ‘commerce’ or any sort of 
economic  enterprise”  and  “is  not  an  essential  part  of  a  larger 
regulation  of  economic  activity”).    The  argument  is  defeated  by 
Gonzales v. Raich, 545 U.S. 1 (2005). 

      There, the Supreme Court rejected a constitutional challenge to 
the Controlled Substances Act (“CSA”), see 21 U.S.C. § 801 et seq., as 
applied to “intrastate, noncommercial cultivation and possession of 
[marijuana]  for  personal  medical  purposes,”  Gonzales  v.  Raich,  545 
U.S. at 8, 13 (internal quotation marks omitted).  Distinguishing the 
CSA  from  the  statutes  at  issue  in  Morrison  and  Lopez,  the  Court 
observed that the activities regulated by the CSA—the manufacture, 




                                    28 
 



distribution,  and  possession  of  drugs—“are  quintessentially 
economic” and, thus, within Congress’s Commerce Clause authority 
to regulate.  Id. at 25–26 (observing that “’[e]conomics’ refers to ‘the 
production,  distribution,  and  consumption  of  commodities’” 
(quoting Webster’s Third New International Dictionary 720 (1966))). 
The intrastate and noncommercial nature of the challengers’ activities 
warranted  no  different  conclusion,  the  Court  explained,  because 
“[p]rohibiting the intrastate possession or manufacture of an article of 
commerce is a rational (and commonly utilized) means of regulating 
commerce  in  that  product.”    Id.  at  26.    In  making  this  point,  the 
Supreme Court cited various federal statutes doing just that.  See id. 
at 26 n.36.  Notable here is the Court’s citation to 18 U.S.C. § 175(a), 
the  Biological  Weapons  Act  provision  that  Le  presently  challenges.  
See id. 

       As this citation indicates, and as we here conclude, § 175(a), like 
the  CSA,  regulates  quintessentially  economic  activity:    the 
development,  production,  stockpiling,  transfer,  acquisition,  and 
retention  of  biological  toxins,  fungible  commodities  for  which  an 
interstate market exists.  See id. at 25–26.  That the provision regulates 
“an unlawful market . . . is of no constitutional import,” as it is well‐
settled  that  Congress  has  the  “power  to  prohibit  commerce  in  a 
particular commodity.”  Id. at 19 n.29 (emphasis added).  Accordingly, 
§ 175(a) plainly falls within Congress’s Commerce Clause authority, 
thus defeating Le’s facial challenge to the statute.  See id. at 26 (holding 
that because CSA “directly regulates economic, commercial activity,  
. . . Morrison casts no doubt on its constitutionality”). 




                                     29 
 



       The  same  conclusion  obtains  for  Le’s  as‐applied  challenge 
because  the  conduct  supporting  his  conviction  was  undeniably 
commercial.  The object of his actions was to buy ricin on the black 
market  in  order  to  sell  it  to  clients  “lining  up”  for  the  toxic 
commodity.  Trial Tr. at 55, 67–68.  Toward this commercial end, Le 
knowingly employed an instrumentality of interstate commerce, the 
internet, first, to locate a ricin supplier and, then, to order and pay for 
the toxin.  Also, he arranged for his ricin order to be delivered to him 
through another instrumentality of interstate commerce, the United 
States Postal Service.  These activities, informing both the supply and 
demand sides of the market for biological toxins, are plainly within 
Congress’s Commerce Clause authority to proscribe.  See Gonzales v. 
Raich, 545 U.S. at 26, 31. 

       In  urging  otherwise,  Le  faults  Congress  for  enacting  §  175(a) 
without particularized legislative findings of a relationship between 
biological  weapons  and  interstate  commerce.    While  such  findings 
can sometimes be “helpful,” their “absence” does not necessarily “call 
into  question  Congress’  authority  to  legislate.”    Id.  at  21.    The 
conclusion is particularly apt here where, as in Raich, the relationship 
between  proscribed  trafficking  in  a  dangerous  commodity  and 
commerce is evident. 

       Nor is a different conclusion warranted by the fact that the jury 
was  not  asked  to  make  a  nexus  finding  between  Le’s  conduct  and 
interstate  commerce.    Were  such  proof  required,  the  trial  record 
overwhelmingly  provides  it,  as  we  have  just  detailed.    See  Neder  v. 
United States, 527 U.S. 1, 9–10 (1999) (ruling that omission of element 




                                     30 
 



is subject to harmless error review); see also United States v. Agrawal, 
726 F.3d 235, 257 (2d Cir. 2013) (holding omission of element harmless 
where proved by overwhelming evidence).  In any event, the law does 
not  require  the  government  to  make  a  nexus  showing  in  every 
prosecution.    See  United  States  v.  Ramos,  685  F.3d  120,  134  (2d  Cir. 
2012); United States v. Holston, 343 F.3d 83, 91 (2d Cir. 2003).  Rather, 
the requisite nexus is “’determined by the class of activities regulated 
by the statute as a whole, not by the simple act for which an individual 
defendant is convicted.’”  United States v. Holston, 343 F.3d at 90–91 
(quoting Proyect v. United States, 101 F.3d 11, 13 (2d Cir. 1996)).  As we 
have  already  concluded,  §  175(a)  regulates  a  “class  of  activities” 
affecting  interstate  commerce  and,  thus,  within  the  reach  of 
Congress’s Commerce Clause power. 

       Accordingly,  because  Congress’s  enactment  of  §  175(a)  fell 
within its Commerce Clause authority, Le’s constitutional challenge 
to that statute, both facial and as‐applied, fails, warranting no relief 
from conviction. 

II.    Ineffective Assistance of Counsel 

       While Le’s appeal was being pursued by his trial counsel, and 
prior to the appointment of current appellate counsel, Le filed a pro se 
brief  with  this  court  arguing  that  (1)  counsel  had  provided 
constitutionally ineffective assistance at trial, and (2) both the district 
court and this court erred in allowing trial counsel to represent Le on 
appeal.  With trial counsel now relieved and new appellate counsel 
appointed, it is not clear if Le is pursuing his ineffectiveness claim on 




                                      31 
 



direct appeal.  In a supplemental pro se brief, he states that he “has 
not, as of yet, asked this Court to hear this issue.”  Dkt. No. 154 at 4. 

       We need not ask Le to clarify his position because his quoted 
statement  appears  to  recognize  our  “general[]  disinclin[ation]  to 
resolve ineffective assistance claims on direct review.”  United States 
v.  Gaskin,  364  F.3d  438,  467  (2d  Cir.  2004).    Such  claims  are  more 
appropriately  raised  in  the  first  instance  through  a  habeas  corpus 
petition to the district court, which is “best suited to developing the 
facts necessary to determining the adequacy of representation during 
an  entire  trial.”    Massaro  v.  United  States,  538  U.S.  500,  505  (2003).  
Accordingly,  we  do  not  review  Le’s  ineffective  assistance  claim  on 
this appeal, leaving Le to pursue it, if he wishes, in a timely habeas 
corpus petition. 

                               CONCLUSION 

       To summarize, we conclude as follows: 

       1.    Le’s federalism challenge to his conviction fails because  

       (a) the conduct for which he stands convicted under 18 U.S.C. 
            §  175(a),  the  attempted  acquisition  of  a  biological  toxin 
            over the internet and through the mails, by contrast to the 
            simple assault conduct in Bond v. United States, 134 S. Ct. 
            2077  (2014),  on  which  he  relies,  is  no  purely  local  crime, 
            and, therefore, federalism principles of construction need 
            not be applied to narrow § 175(a)’s reach; and 
             




                                       32 
 



      (b) even  when  the  federalism  principles  of  construction 
           identified in Bond are applied here, Le’s conduct warrants 
           federal prosecution because of the deadly type of toxin he 
           sought to acquire, the particular suitability of that toxin for 
           assassination and terror, and Le’s indifference to its use. 
       
      2.   Le’s constitutional challenge to his conviction fails because 
the  Commerce  Clause  authorizes  both  Congress’s  enactment  of  
18 U.S.C. § 175(a) and the application of that statute to Le’s conduct. 

      3.    We  do  not  review  Le’s  claim  of  ineffective  assistance  of 
trial counsel on this direct appeal; any such claim is properly pursued 
in the first instance through a habeas corpus proceeding. 

      Accordingly, the judgment of conviction is AFFIRMED. 




                                    33